—Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered August 16, 2007, convicting him of vehicular assault in the second degree, leaving the scene of an incident involving personal injury without reporting, as a felony, aggravated unlicensed operation of a motor vehicle in the first degree, and operating a motor vehicle while under the influence of alcohol, as a misdemeanor, upon his plea of guilty, and imposing sentence.
*1210Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Dillon, Balkin, Chambers and Sgroi, JJ., concur.